Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The substitute specification submitted 6/1/2021 has been entered.
The second replacement sequence listing is acknowledged.
The paragraph in the specification concerning incorporation by reference of the sequence listing recites the size of the text file as 314 kilobytes or 322,454 bytes.  The 322,454 byte file size is listed on the EFS Acknowledgment Receipt.  The examiner has confirmed with Mr. Ryan B. Chirnomas that applicant was using the conversion factor of 1024 bytes per kilobyte and did not round the result (i.e. 322,454 bytes divided by 1024 equals 314 KB).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa